Exhibit 10.3

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

(Amended and Restated May 23, 2014)

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 28.

2. SHARES SUBJECT TO THE PLAN.

2.1. Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 9,068,844 plus (i) any reserved shares not issued or
subject to outstanding grants under the Company’s 2008 Equity Incentive Plan
(the “Prior Plan”) on the Effective Date (as defined below), (ii) shares that
are subject to stock options or other awards granted under the Prior Plan that
cease to be subject to such stock options or other awards by forfeiture or
otherwise after the Effective Date, (iii) shares issued under the Prior Plan
before or after the Effective Date pursuant to the exercise of stock options
that are, after the Effective Date, forfeited, (iv) shares issued under the
Prior Plan that are repurchased by the Company at the original issue price and
(v) shares that are subject to stock options or other awards under the Prior
Plan that are used to pay the exercise price of an option or withheld to satisfy
the tax withholding obligations related to any award.

2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 shall not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.

2.3. Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4. Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be automatically increased February 1 of each
of the calendar years 2014 through 2022, by the lesser of (i) five percent
(5%) of the number of Shares issued and outstanding on each January 31
immediately prior to the date of increase or (ii) such number of Shares
determined by the Board.



--------------------------------------------------------------------------------

2.5. Limitations. No more than thirty million (30,000,000) Shares shall be
issued pursuant to the exercise of ISOs.

2.6. Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, including
shares reserved under sub-clauses (i)-(v) of Section 2.1, (b) the Exercise
Prices of and number of Shares subject to outstanding Options and SARs, (c) the
number of Shares subject to other outstanding Awards, (d) the maximum number of
shares that may be issued as ISOs set forth in Section 2.5, and (e) the maximum
number of Shares that may be issued to an individual or to a new Employee in any
one calendar year set forth in Section 3 or to a Non-Employee Director in
Section 12 shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

3. ELIGIBILITY. ISOs may be granted only to eligible Employees. All other Awards
may be granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction. No Participant will be eligible to be granted more
than Three Million (3,000,000) Shares in any calendar year under this Plan
pursuant to the grant of Awards except that new Employees (including new
Employees who are also officers and directors of the Company or any Parent,
Subsidiary or Affiliate) are eligible to be granted up to a maximum of Six
Million (6,000,000) Shares in the calendar year in which they commence their
employment.

4. ADMINISTRATION.

4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

 

2



--------------------------------------------------------------------------------

(f) determine the Fair Market Value and interpret the applicable provisions of
this Plan and the definition of Fair Market Value in connection with
circumstances that impact the Fair Market Value, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

(o) adopt terms and conditions, rules and/or procedures (including the adoption
of any subplan under this Plan) relating to the operation and administration of
the Plan to accommodate requirements of local law and procedures outside of the
United States;

(p) make all other determinations necessary or advisable for the administration
of this Plan; and

(q) delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law.

4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

4.3. Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as

 

3



--------------------------------------------------------------------------------

applicable) the Performance Period and any Performance Factors upon which
vesting or settlement of any portion of such Award is to be subject. When
required by Section 162(m) of the Code, prior to settlement of any such Award at
least two (or a majority if more than two then serve on the Committee) such
“outside directors” then serving on the Committee shall determine and certify in
writing the extent to which such Performance Factors have been timely achieved
and the extent to which the Shares subject to such Award have thereby been
earned. Awards granted to Participants who are subject to Section 16 of the
Exchange Act must be approved by two or more “non-employee directors” (as
defined in the regulations promulgated under Section 16 of the Exchange Act).
With respect to Participants whose compensation is subject to Section 162(m) of
the Code, and provided that such adjustments are consistent with the regulations
promulgated under Section 162(m) of the Code, the Committee may adjust the
performance goals to account for changes in law and accounting and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.

4.4. Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.5. Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company and its Subsidiaries and Affiliates operate or have employees
or other individuals eligible for Awards, the Committee, in its sole discretion,
shall have the power and authority to: (i) determine which Subsidiaries and
Affiliates shall be covered by the Plan; (ii) determine which individuals
outside the United States are eligible to participate in the Plan which may
include individuals who provide services to the Company, Subsidiary or Affiliate
under an agreement with a foreign nation or agency; (iii) modify the terms and
conditions of any Award granted to individuals outside the United States or
foreign nationals to comply with applicable foreign laws, policies, customs and
practices; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 2.1
hereof; and (v) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, or any other applicable law.

5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following:

5.1. Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

 

4



--------------------------------------------------------------------------------

5.2. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.

5.3. Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

5.5. Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(a) Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond three (3) months after the date
Participant’s Service terminates deemed to be the exercise of an NSO), but in
any event no later than the expiration date of the Options.

(b) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the

 

5



--------------------------------------------------------------------------------

extent that such Options would have been exercisable by the Participant on the
date Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than eighteen (18) months
after the date Participant’s Service terminates (or such shorter or longer time
period as may be determined by the Committee), but in any event no later than
the expiration date of the Options.

(c) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(with any exercise beyond (a) three (3) months after the date Participant’s
Service terminates when the termination of Service is for a Disability that is
not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s Service terminates
when the termination of Service is for a Disability that is a “permanent and
total disability” as defined in Section 22(e)(3) of the Code, deemed to be
exercise of an NSO), but in any event no later than the expiration date of the
Options.

(d) Cause. If the Participant is terminated for Cause, then Participant’s
Options shall expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in any no event later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause shall have the meaning set forth in the
Plan.

5.6. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.7. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.7, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

5.8. Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

5.9. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant, or Director Shares that are subject
to restrictions (“Restricted

 

6



--------------------------------------------------------------------------------

Stock”). The Committee will determine to whom an offer will be made, the number
of Shares the Participant may purchase, the Purchase Price, the restrictions
under which the Shares will be subject and all other terms and conditions of the
Restricted Stock Award, subject to the Plan.

6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

6.3. Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent or Subsidiary. All Stock
Bonus Awards shall be made pursuant to an Award Agreement. No payment from the
Participant will be required for Shares awarded pursuant to a Stock Bonus Award.

7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

 

7



--------------------------------------------------------------------------------

7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.

8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR;
(b) the Exercise Price and the time or times during which the SAR may be
settled; (c) the consideration to be distributed on settlement of the SAR; and
(d) the effect of the Participant’s termination of Service on each SAR. The
Exercise Price of the SAR will be determined by the Committee when the SAR is
granted, and may not be less than Fair Market Value. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.

8.2. Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (ii) the number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
from the Company for the SAR exercise may be in cash, in Shares of equivalent
value, or in some combination thereof. The portion of a SAR being settled may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

8.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement.

 

8



--------------------------------------------------------------------------------

9.1. Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s termination
of Service on each RSU. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
the RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

9.2. Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

9.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

10. PERFORMANCE AWARDS. A Performance Award is an award to an eligible Employee,
Consultant, or Director of a cash bonus or an award of Performance Shares
denominated in Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock). Grants of Performance Awards
shall be made pursuant to an Award Agreement.

10.1. Terms of Performance Shares. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance Period that shall determine the time and extent to which each
award of Performance Shares shall be settled; (d) the consideration to be
distributed on settlement, and (e) the effect of the Participant’s termination
of Service on each Performance Award. In establishing Performance Factors and
the Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; (y) select from among the Performance
Factors to be used; and (z) determine the number of Shares deemed subject to the
award of Performance Shares. Prior to settlement the Committee shall determine
the extent to which Performance Awards have been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to
Performance Awards that are subject to different Performance Periods and
different performance goals and other criteria. No Participant will be eligible
to receive more than $3,000,000 in Performance Awards in any calendar year under
this Plan.

10.2. Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.

 

9



--------------------------------------------------------------------------------

10.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

11. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where expressly
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate number of Shares subject to Awards granted to a Non-Employee
Director pursuant to this Section 12 in any calendar year shall not exceed
1,000,000.

12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this
Section 12.

12.2. Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.

12.3. Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.

13. WITHHOLDING TAXES.

13.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or the applicable tax event occurs, the Company
may require the Participant to remit to the Company, or to the Parent,
Subsidiary or Affiliate employing the Participant, an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
requirements or any other tax or social insurance liability legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted

 

10



--------------------------------------------------------------------------------

under this Plan are to be made in cash, such payment will be net of an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax and social insurance requirements or any other tax liability
legally due from the Participant.

13.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld or (iv) withholding from the proceeds of the sale
of otherwise deliverable Shares acquired pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by the Company. The Fair
Market Value of the Shares to be withheld or delivered will be determined as of
the date that the taxes are required to be withheld.

14. TRANSFERABILITY.

14.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(i) during the Participant’s lifetime only by (A) the Participant, or (B) the
Participant’s guardian or legal representative; (ii) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(iii) in the case of all awards except ISOs, by a Permitted Transferee.

14.2. Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (i) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (ii) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company or its Parent or any Subsidiary, (iii) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (iv) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (v) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.

15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s Purchase Price or
Exercise Price, as the case may be, pursuant to Section 15.2.

 

11



--------------------------------------------------------------------------------

15.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

16. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder
approval, the Committee may (i) reprice Options or SARs (and where such
repricing is a reduction in the Exercise Price of outstanding Options or SARs,
the consent of the affected Participants is not required provided written notice
is provided to them, notwithstanding any adverse tax consequences to them
arising from the repricing), and (ii) with the consent of the respective
Participants (unless not required pursuant to Section 5.8 of the Plan), pay cash
or issue new Awards in exchange for the surrender and cancellation of any, or
all, outstanding Awards.

19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

 

12



--------------------------------------------------------------------------------

20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.

21. CORPORATE TRANSACTIONS.

21.1. Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
shall have their vesting accelerate as to all shares subject to such Award (and
any applicable right of repurchase fully lapse) immediately prior to the
Corporate Transaction. In addition, following a Corporate Transaction, (a) 50%
of the total number of Shares subject to each Award held by an Employee shall
become vested if the holder is subject to an Involuntary Termination within 12
months after the Corporate Transaction; and (b) 25% of the total number of
Shares subject to each Award held by an Employee shall become vested if the
holder is subject to an Involuntary Termination during the period beginning on
the first date following the twelve (12) month anniversary of the Corporate
Transaction and ending on the twenty-four (24) month anniversary of the
Corporate Transaction; it being understood that the vesting acceleration set
forth in the preceding clauses (a) and (b) is in addition to vesting of the
Shares that has occurred prior to the Involuntary Termination. The Board shall
have full power and authority to assign the Company’s right to repurchase or
re-acquire or forfeiture rights to such successor or acquiring corporation. In
addition, in the event such successor or acquiring corporation refuses to
assume, convert, replace or substitute Awards, as provided above, pursuant to a
Corporate Transaction, the Committee will notify the Participant in writing or
electronically that such Award will be exercisable for a period of time
determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction. The provisions of this Section 21.1 shall
apply to Awards outstanding on the Effective Date under the Prior Plan; provided
the vesting acceleration provisions set forth in any employment agreement or
letter or similar agreement between the Company and an employee in effect on the
Effective Date, to the extent more favorable to such employee, will continue to
apply to the equity awards held by the employee on the Effective Date.

21.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
a calendar year.

21.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

 

13



--------------------------------------------------------------------------------

22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of laws rules).

24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

27. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to executive officers, employees, directors
or other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

28.1. “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee, whether now or hereafter existing.

28.2. “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.

28.3. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award and country-specific appendix thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.

 

14



--------------------------------------------------------------------------------

28.4. “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.

28.5. “Board” means the Board of Directors of the Company.

28.6. “Cause” means (i) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful breach of any of
his or her obligations under any written agreement or covenant with the Company.
The determination as to whether a Participant is being terminated for Cause
shall be made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time as provided in Section 20 above, and the term “Company” will be
interpreted to include any Subsidiary or Parent, as appropriate. Notwithstanding
the foregoing, the foregoing definition of “Cause” may, in part or in whole, be
modified or replaced in each individual employment agreement or Award Agreement
with any Participant, provided that such document supersedes the definition
provided in this Section 28.6.

28.7. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

28.8. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

28.9. “Common Stock” means the common stock of the Company.

28.10. “Company” means Nimble Storage, Inc., or any successor corporation.

28.11. “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity.

28.12. “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (i) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (ii) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (v) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by member of the Board whose appointment or

 

15



--------------------------------------------------------------------------------

election is not endorsed by as majority of the members of the Board prior to the
date of the appointment or election. For purpose of this subclause (v), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. Notwithstanding the foregoing, a
transaction will not be deemed a Corporate Transaction unless the transaction
qualifies as a change in control event within the meaning of Code Section 409A,
as it has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

28.13. “Director” means a member of the Board.

28.14. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

28.15. “Effective Date” means the day immediately prior to the date of the
underwritten initial public offering of the Company’s Common Stock pursuant to a
registration statement that is declared effective by the SEC.

28.16. “Employee” means any person, including Officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

28.17. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

28.18. “Exchange Program” means a program pursuant to which (i) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (ii) the exercise price of an
outstanding Award is increased or reduced.

28.19. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

28.20. “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable;

(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

 

16



--------------------------------------------------------------------------------

28.21. “Good Reason” means one of the following conditions has come into
existence without holder’s consent: (i) a reduction in holder’s base salary by
more than 10% (except where there is a general reduction in the total target
cash compensation for all similarly situated employees); (ii) a material
diminution of holder’s authority, duties or responsibilities; or (iii) a
relocation of holder’s principal workplace that increases holder’s one-way
commute by at least 30 miles. A resignation for Good Reason will not be deemed
to have occurred unless holder gives the Company written notice of the condition
within 90 days after the condition comes into existence, the Company fails to
remedy the condition within 30 days after receiving holder’s written notice, and
holder terminates employment within thirty (30) days following expiration of
such cure period.

28.22. “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

28.23. “Involuntary Termination” means either (a) termination of Service without
Cause or (b) resignation from Service for Good Reason.

28.24. “IRS” means the United States Internal Revenue Service.

28.25. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent or Subsidiary.

28.26. “Option” means an award of an option to purchase Shares pursuant to
Section 5.

28.27. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

28.28. “Participant” means a person who holds an Award under this Plan.

28.29. “Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of the Plan.

28.30. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

(a) Profit Before Tax;

(b) Billings;

(c) Revenue;

(d) Net revenue;

 

17



--------------------------------------------------------------------------------

(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

(f) Operating income;

(g) Operating margin;

(h) Operating profit;

(i) Controllable operating profit, or net operating profit;

(j) Net Profit;

(k) Gross margin;

(l) Operating expenses or operating expenses as a percentage of revenue;

(m) Net income;

(n) Earnings per share;

(o) Total stockholder return;

(p) Market share;

(q) Return on assets or net assets;

(r) The Company’s stock price;

(s) Growth in stockholder value relative to a pre-determined index;

(t) Return on equity;

(u) Return on invested capital;

(v) Cash Flow (including free cash flow or operating cash flows);

(w) Cash conversion cycle;

(x) Economic value added;

(y) Individual confidential business objectives;

(z) Contract awards or backlog;

(aa) Overhead or other expense reduction;

(bb) Credit rating;

(cc) Strategic plan development and implementation;

(dd) Succession plan development and implementation;

(ee) Improvement in workforce diversity;

 

18



--------------------------------------------------------------------------------

(ff) Customer indicators;

(gg) New product invention or innovation;

(hh) Attainment of research and development milestones;

(ii) Improvements in productivity;

(jj) Bookings;

(kk) Attainment of objective operating goals and employee metrics; and

(ll) Any other metric that is capable of measurement as determined by the
Committee.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

28.31. “Performance Period” means the period of service determined by the
Committee, not to exceed five (5) years, during which years of service or
performance is to be measured for the Award.

28.32. “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan.

28.33. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

28.34. “Plan” means this Nimble Storage, Inc. 2013 Equity Incentive Plan.

28.35. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

28.36. “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 12 of the Plan, or issued pursuant to the early exercise of an
Option.

28.37. “Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

28.38. “SEC” means the United States Securities and Exchange Commission.

28.39. “Securities Act” means the United States Securities Act of 1933, as
amended.

28.40. “Service” shall mean service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate of
the Company, subject to such further limitations as may be set forth in the Plan
or the applicable Award Agreement. An Employee will not be

 

19



--------------------------------------------------------------------------------

deemed to have ceased to provide Service in the case of (i) sick leave,
(ii) military leave, or (iii) any other leave of absence approved by the
Company; provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any Employee on an approved leave of absence or a reduction in
hours worked (for illustrative purposes only, a change in schedule from that of
full-time to part-time), the Committee may make such provisions respecting
suspension of or modification of vesting of the Award while on leave from the
employ of the Company or a Parent, Subsidiary or Affiliate or during such change
in working hours as it may deem appropriate, except that in no event may an
Award be exercised after the expiration of the term set forth in the applicable
Award Agreement. In the event of military leave, if required by applicable laws,
vesting shall continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Awards to the same extent as would have applied had the Participant continued
to provide services to the Company throughout the leave on the same terms as he
or she was providing services immediately prior to such leave. Except as set
forth in this Section 28.40, an employee shall have terminated employment as of
the date he or she ceases to provide services (regardless of whether the
termination is in breach of local employment laws or is later found to be
invalid) and employment shall not be extended by any notice period or garden
leave mandated by local law, provided however, that a change in status from an
employee to a consultant or advisor shall not terminate the service provider’s
Service, unless determined by the Committee, in its discretion. The Committee
will have sole discretion to determine whether a Participant has ceased to
provide Services and the effective date on which the Participant ceased to
provide Services.

28.41. “Shares” means shares of the Common Stock and the common stock of any
successor security.

28.42. “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 12 of the Plan.

28.43. “Stock Bonus” means an Award granted pursuant to Section 7 or Section 12
of the Plan.

28.44. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

28.45. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

28.46. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).

 

20



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION GRANT

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and the
Stock Option Agreement (the “Option Agreement”). You have been granted an Option
to purchase shares of Common Stock of the Company under the Plan subject to the
terms and conditions of the Plan, this Notice of Grant and the Option Agreement.

 

Name:   

 

  Address:   

 

 

Grant Number:   

 

  Date of Grant:   

 

  Vesting Commencement Date:   

 

  Exercise price per Share:   

 

  Total Number of Shares:   

 

  Type of Option:         Non-Qualified Stock Option         Incentive Stock
Option Expiration Date:                 , 20     ; This Option expires earlier
if your Service terminates earlier, as described in the Stock Option Agreement.
Vesting Schedule:    This Option becomes exercisable with respect to the first
25% of the shares subject to this Option when you complete 12 months of
continuous Service from the Vesting Commencement Date. Thereafter, this Option
becomes exercisable with respect to an additional 1/48th of the shares subject
to this Option when you complete each month of Service. Additional Terms:    x
If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

By accepting this Option, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the Option Agreement. By accepting this Option, you consent to electronic
delivery as set forth in the Option Agreement.

 

NIMBLE STORAGE, INC. By:  

 

Its:  

 

Date:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Grant of Stock Option

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of Shares:

Date of Grant:

The following terms and conditions apply to the Option described above and
granted pursuant to the Notice of Stock Option Grant to which this Attachment 1
is attached:

OPTION NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the Option is not assumed, converted, replaced or substituted by a
successor or acquiring corporation (if any) in connection with a Corporate
Transaction, the Option shall fully accelerate and become fully exercisable as
to all Shares subject to the Option.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of Shares
subject to the Option shall become vested and fully exercisable if you are
subject to an Involuntary Termination within twelve (12) months after the
Corporate Transaction; and (b) 25% of the total number of Shares subject to the
Option shall become vested and fully exercisable if you are subject to an
Involuntary Termination during the period beginning on the first date following
the twelve (12) month anniversary of the Corporate Transaction and ending on the
twenty-four (24) month anniversary of the Corporate Transaction; it being
understood that the vesting acceleration set forth in the preceding clauses
(a) and (b) is in addition to vesting of the Shares that has occurred prior to
the Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

You have been granted an Option by Nimble Storage, Inc. (the “Company”) under
the 2013 Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice of Grant”) and this Stock Option Agreement (the “Agreement”).

1. Grant of Option. You have been granted an Option for the number of Shares set
forth in the Notice of Grant at the exercise price per Share set forth in the
Notice of Grant (the “exercise price”). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. If designated in the Notice
of Grant as an Incentive Stock Option (“ISO”), this Option is intended to
qualify as an Incentive Stock Option under Section 422 of the Code. However, if
this Option is intended to be an ISO, to the extent that it exceeds the $100,000
rule of Code Section 422(d) it shall be treated as a Nonqualified Stock Option
(“NSO”).

2. Termination Period.

(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination date. If your Service is terminated for Cause, this Option will
expire upon the date of such termination. The Company determines when your
Service terminates for all purposes under this Agreement.

(b) Death; Disability. If you die before your Service terminates, then this
Option will expire at the close of business at Company headquarters on the date
18 months after the date of death. If your Service terminates because of your
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after your termination date.

(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.

3. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This Option may not be exercised for a fraction of a Share.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
exercise price and any applicable tax withholding due upon exercise of the
Option.

 

1



--------------------------------------------------------------------------------

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the exercise price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

4. Method of Payment. Payment of the aggregate exercise price shall be by any of
the following, or a combination thereof, at your election:

(a) your personal check, wire transfer, or a cashier’s check;

(b) certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company; the value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or

(d) other method authorized by the Company.

5. Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation. However, if this
Option is designated as a NSO in the Notice of Grant, then the Committee (as
defined in the Plan) may, in its sole discretion, allow you to transfer this
Option as a gift to one or more family members. For purposes of this Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in- law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest. In addition, if this Option is designated as a NSO in the Notice of
Grant, then the Committee may, in its sole discretion, allow you to transfer
this Option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights. The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement. This Option may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during the lifetime of you only by you, your guardian, or legal
representative, as permitted in the Plan. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.

6. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is 10 years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).

 

2



--------------------------------------------------------------------------------

7. Tax Consequences. You should consult a tax advisor for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

(a) Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding
taxes that may be due as a result of the Option exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that he or she may be subject to income tax withholding by the Company on
the compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.

8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this Section.

9. Acknowledgement. The Company and you agree that the Option is granted under
and governed by the Notice of Grant, this Agreement and by the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the Option
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice of Grant. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice of Grant and the Agreement.

10. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this Option, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to

 

3



--------------------------------------------------------------------------------

its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

11. Compliance with Laws and Regulations. The Company will not permit anyone to
exercise this Option if the issuance of shares at that time would violate any
law or regulation, including without limitation all applicable state, federal
and foreign laws and regulations and all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Common Stock may
be listed or quoted at the time of such issuance or transfer. The Shares issued
pursuant to this Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.

12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law.

13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.

14. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.

15. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.

 

4



--------------------------------------------------------------------------------

16. Award Subject to Company Clawback or Recoupment. The Option shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service with the Company that is applicable to executive
officers, employees, directors or other remedies available under such policy and
applicable law may require the cancelation of your Option (whether vested or
unvested) and the recoupment of any gains realized with respect to your Option.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

5



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION GRANT (INTERNATIONAL)

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and the
Stock Option Agreement (the “Option Agreement”). You have been granted an Option
to purchase shares of Common Stock of the Company under the Plan subject to the
terms and conditions of the Plan, this Notice of Grant and the Option Agreement.

 

Name:   

 

  Address:   

 

 

Grant Number:   

 

  Date of Grant:   

 

  Vesting Commencement Date:   

 

  Exercise price per Share:   

 

  Total Number of Shares:   

 

  Type of Option:    Non-Qualified Stock Option Expiration Date:            
    , 20     ; This Option expires earlier if your Service terminates earlier,
as described in the Stock Option Agreement. Vesting Schedule:    This Option
becomes exercisable with respect to the first 25% of the shares subject to this
Option when you complete 12 months of continuous Service from the Vesting
Commencement Date. Thereafter, this Option becomes exercisable with respect to
an additional 1/48th of the shares subject to this Option when you complete each
month of Service. Additional Terms:    x If this box is checked, the additional
terms and conditions set forth on Attachment 1 hereto (as executed by the
Company) are applicable and are incorporated herein by reference. No document
need be attached as Attachment 1 if the box is not checked.

By accepting this Option, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the Option Agreement. By accepting this Option, you consent to electronic
delivery as set forth in the Option Agreement.

 

NIMBLE STORAGE, INC. By:  

 

Its:  

 

Date:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Grant of Stock Option

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of Shares:

Date of Grant:

The following terms and conditions apply to the Option described above and
granted pursuant to the Notice of Stock Option Grant to which this Attachment 1
is attached:

OPTION NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the Option is not assumed, converted, replaced or substituted by a
successor or acquiring corporation (if any) in connection with a Corporate
Transaction, the Option shall fully accelerate and become fully exercisable as
to all Shares subject to the Option.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of Shares
subject to the Option shall become vested and fully exercisable if you are
subject to an Involuntary Termination within twelve (12) months after the
Corporate Transaction; and (b) 25% of the total number of Shares subject to the
Option shall become vested and fully exercisable if you are subject to an
Involuntary Termination during the period beginning on the first date following
the twelve (12) month anniversary of the Corporate Transaction and ending on the
twenty-four (24) month anniversary of the Corporate Transaction; it being
understood that the vesting acceleration set forth in the preceding clauses
(a) and (b) is in addition to vesting of the Shares that has occurred prior to
the Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:

  

 

Title:

  

 

 

3



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT (INTERNATIONAL)

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

You have been granted an Option by Nimble Storage, Inc. (the “Company”) under
the 2013 Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice of Grant”) and this Stock Option Agreement (the “Agreement”).

1. Grant of Option. You have been granted an Option for the number of Shares set
forth in the Notice of Grant at the exercise price per Share set forth in the
Notice of Grant (the “exercise price”). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail.

2. Termination Period.

(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination date. If your Service is terminated for Cause, this Option will
expire upon the date of such termination. The Company determines when your
Service terminates for all purposes under this Agreement.

(b) Death; Disability. If you die before your Service terminates, then this
Option will expire at the close of business at Company headquarters on the date
18 months after the date of death. If your Service terminates because of your
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after your termination date.

(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.

3. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This Option may not be exercised for a fraction of a Share.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
exercise price and any applicable tax withholding due upon exercise of the
Option.

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the exercise price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

 

1



--------------------------------------------------------------------------------

4. Method of Payment. Payment of the aggregate exercise price shall be by any of
the following, or a combination thereof, at the election of you:

(a) your personal check, wire transfer, or a cashier’s check;

(b) certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company; the value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or

(d) other method authorized by the Company.

5. Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation. However, the
Committee (as defined in the Plan) may, in its sole discretion, allow you to
transfer this Option as a gift to one or more family members. For purposes of
this Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in- law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest. In addition, the Committee may, in its sole discretion, allow
you to transfer this Option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights. The Committee
will allow you to transfer this Option only if both you and the transferee(s)
execute the forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Agreement. This Option may not be transferred
in any manner other than by will or by the laws of descent or distribution or
court order and may be exercised during the lifetime of you only by you, your
guardian, or legal representative, as permitted in the Plan. The terms of the
Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of you.

6. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is 10 years after the grant date.

7. Tax Consequences. You should consult a tax advisor for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES. You will not be allowed to exercise this Option unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the Option exercise.

 

2



--------------------------------------------------------------------------------

8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (b) do not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(i) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (ii) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (iii) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this Section.

9. Acknowledgement. The Company and you agree that the Option is granted under
and governed by the Notice of Grant, this Agreement and by the provisions of the
Plan (incorporated herein by reference). You: (a) acknowledge receipt of a copy
of the Plan and the Plan prospectus, (b) represent that you have carefully read
and are familiar with their provisions, and (c) hereby accept the Option subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice of Grant. You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Notice of Grant and the Agreement.

10. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this Option, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

 

3



--------------------------------------------------------------------------------

11. Compliance with Laws and Regulations. The Company will not permit anyone to
exercise this Option if the issuance of shares at that time would violate any
law or regulation, including without limitation all applicable state, federal
and foreign laws and regulations and all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Common Stock may
be listed or quoted at the time of such issuance or transfer. The Shares issued
pursuant to this Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.

12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause, subject to applicable law.

14. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.

15. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.

16. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of your employment or other Service with the
Company that is applicable to executive officers, employees, directors or other
remedies available under such policy and applicable law may require the
cancelation of your Option (whether vested or unvested) and the recoupment of
any gains realized with respect to your Option.

17. Nature of Grant. In accepting the grant, you acknowledge that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

4



--------------------------------------------------------------------------------

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(d) you are voluntarily participating in the Plan;

(e) the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of your employment contract, if any;

(f) the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;

(g) the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer, or any Subsidiary or Affiliate;

(h) the Option and your participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any Subsidiary
or Affiliate;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of your Service with the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waive any
entitlement to pursue such claim;

(k) in the event of termination of your Service (whether or not in breach of
local labor laws), your right to vest in the Option under the Plan, if any, will
terminate effective as of the date that you are no longer actively providing
Services and will not be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
period pursuant to local law); the Board/Committee shall have the exclusive
discretion to determine when you are no longer actively providing Services for
purposes of the Option; notwithstanding the foregoing, if your Service
terminates due to your death, the Option will be fully vested as of the date of
death; and

(l) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

18. Data Privacy. (a) You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other award materials by and among, as
applicable, the Employer, the Company, and its Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.

(b) You understand that the Company and the Employer may hold certain personal
information about you, including but not limited to, your name, home address and
telephone

 

5



--------------------------------------------------------------------------------

number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all awards or any other entitlement to shares of
Common Stock granted, canceled, exercised, vested, unvested or outstanding in
your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).

(c) You understand that Data will be transferred to any third parties assisting
the Company with the implementation, administration and management of the Plan.
You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

19. Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Option shall be subject to the special terms and conditions set forth in any
addendum to this Agreement (the “Non-U.S. Addendum”) for your country. Moreover,
if you relocate to one of the countries included in the Non-U.S. Addendum, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Non-U.S. Addendum constitutes part of this
Agreement.

This Agreement (including the Non-U.S. Addendum) and the Plan constitute the
entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

6



--------------------------------------------------------------------------------

Non-U.S. Addendum



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION GRANT – CEO FORM

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and the
Stock Option Agreement (the “Option Agreement”). You have been granted an Option
to purchase shares of Common Stock of the Company under the Plan subject to the
terms and conditions of the Plan, this Notice of Grant and the Option Agreement.

 

Name:    Suresh Vasudevan    Address:    [Redacted]    Grant Number:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Exercise price per Share:   

 

   Total Number of Shares:   

 

   Type of Option:         Non-Qualified Stock Option         Incentive Stock
Option Expiration Date:                 , 20     ; This Option expires earlier
if your Service terminates earlier, as described in the Stock Option Agreement.
Vesting Schedule:    This Option becomes exercisable with respect to the first
25% of the shares subject to this Option when you complete 12 months of
continuous Service from the Vesting Commencement Date. Thereafter, this Option
becomes exercisable with respect to an additional 1/48th of the shares subject
to this Option when you complete each month of Service. Additional Terms:    x
If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference.

By accepting this Option, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the Option Agreement. By accepting this Option, you consent to electronic
delivery as set forth in the Option Agreement.

 

NIMBLE STORAGE, INC. By:  

 

Its:  

 

Date:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Grant of Stock Option

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice of Grant

Name: Suresh Vasudevan

Number of Shares:

Date of Grant:

The following terms and conditions apply to the Option described above and
granted pursuant to the Notice of Stock Option Grant to which this Attachment 1
is attached:

OPTION NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the Option is not assumed, converted, replaced or substituted by a
successor or acquiring corporation (if any) in connection with a Corporate
Transaction (as defined in the Plan), the Option shall fully accelerate and
become fully exercisable as to all Shares subject to the Option.

UPON A CORPORATE TRANSACTION

2. If the Company is subject to a Corporate Transaction, and you continue to
provide Service to the Company as an Employee through the consummation of the
Corporate Transaction, 50% of the then-unvested Shares subject to the Option
shall become fully vested and exercisable, effective as of immediately prior to
the effective date of the Corporate Transaction. Following the Corporate
Transaction and after giving effect to the acceleration, your Options will
continue to vest on their original vesting schedule as set forth in the Notice
of Stock Option Grant.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

3. If, on or within twelve (12) months following the consummation of a Corporate
Transaction, (a) you are terminated by the Company or a successor company
without Cause (as defined in your Offer Letter with the Company dated
December 28, 2010 (the “Offer Letter”)) or you terminate your employment for
Good Reason (as defined in your Offer Letter), (b) the termination of your
employment is other than as a result of your death or disability, (iii) such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)), and (iv) you satisfy the release requirement
referenced in your Offer Letter, all of the then-unvested Shares subject to the
Option shall become fully vested and exercisable.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:

  

 

Title:

  

 

 

3



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT — CEO FORM

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

You have been granted an Option by Nimble Storage, Inc. (the “Company”) under
the 2013 Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice of Grant”) and this Stock Option Agreement (the “Agreement”).

1. Grant of Option. You have been granted an Option for the number of Shares set
forth in the Notice of Grant at the exercise price per Share set forth in the
Notice of Grant (the “exercise price”). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. If designated in the Notice
of Grant as an Incentive Stock Option (“ISO”), this Option is intended to
qualify as an Incentive Stock Option under Section 422 of the Code. However, if
this Option is intended to be an ISO, to the extent that it exceeds the $100,000
rule of Code Section 422(d) it shall be treated as a Nonqualified Stock Option
(“NSO”).

2. Termination Period.

(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination date. If your Service is terminated for Cause, this Option will
expire upon the date of such termination. The Company determines when your
Service terminates for all purposes under this Agreement.

(b) Death; Disability. If you die before your Service terminates, then this
Option will expire at the close of business at Company headquarters on the date
18 months after the date of death. If your Service terminates because of your
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after your termination date.

(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.

3. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This Option may not be exercised for a fraction of a Share.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
exercise price and any applicable tax withholding due upon exercise of the
Option.

 

1



--------------------------------------------------------------------------------

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the exercise price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

4. Method of Payment. Payment of the aggregate exercise price shall be by any of
the following, or a combination thereof, at your election:

(a) your personal check, wire transfer, or a cashier’s check;

(b) certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company; the value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or

(d) other method authorized by the Company.

5. Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation. However, if this
Option is designated as a NSO in the Notice of Grant, then the Committee (as
defined in the Plan) may, in its sole discretion, allow you to transfer this
Option as a gift to one or more family members. For purposes of this Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in- law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest. In addition, if this Option is designated as a NSO in the Notice of
Grant, then the Committee may, in its sole discretion, allow you to transfer
this Option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights. The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement. This Option may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during the lifetime of you only by you, your guardian, or legal
representative, as permitted in the Plan. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.

6. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is 10 years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).

 

2



--------------------------------------------------------------------------------

7. Tax Consequences. You should consult a tax advisor for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

(a) Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding
taxes that may be due as a result of the Option exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that he or she may be subject to income tax withholding by the Company on
the compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.

8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this Section.

9. Acknowledgement. The Company and you agree that the Option is granted under
and governed by the Notice of Grant, this Agreement and by the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the Option
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice of Grant. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice of Grant and the Agreement.

10. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this Option, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its

 

3



--------------------------------------------------------------------------------

security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail. Finally, you understand that you are not required to
consent to electronic delivery.

11. Compliance with Laws and Regulations. The Company will not permit anyone to
exercise this Option if the issuance of shares at that time would violate any
law or regulation, including without limitation all applicable state, federal
and foreign laws and regulations and all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Common Stock may
be listed or quoted at the time of such issuance or transfer. The Shares issued
pursuant to this Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.

12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law.

13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.

14. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.

15. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.

 

4



--------------------------------------------------------------------------------

16. Award Subject to Company Clawback or Recoupment. The Option shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service with the Company that is applicable to executive
officers, employees, directors or other remedies available under such policy and
applicable law may require the cancelation of your Option (whether vested or
unvested) and the recoupment of any gains realized with respect to your Option.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

5



--------------------------------------------------------------------------------

NOTICE OF RESTRICTED STOCK UNIT AWARD

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

GRANT NUMBER:         

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU
Agreement”). You (“you”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached RSU Agreement.

 

Name:   

 

Address:   

 

Number of RSUs:   

 

Date of Grant:   

 

Vesting Commencement Date:    [March 15, June 15, September 15 or December 15]
Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs. This RSU expires earlier if your Service terminates earlier, as
described in the RSU Agreement. Vesting Schedule:    Subject to the limitations
set forth in this Notice, the Plan and the RSU Agreement, 25% of the total
number of RSUs will vest on the 12 month anniversary of the Vesting Commencement
Date and 12.5% of the total number of RSUs will vest on each six month
anniversary thereafter so long as your Service continues. Additional Terms:   
x    If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service as an Employee, Director or Consultant of the
Company. By accepting this RSU, you consent to electronic delivery as set forth
in the RSU Agreement.

 

PARTICIPANT     NIMBLE STORAGE, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Restricted Stock Unit Award

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of RSUs:

Date of Grant:

The following terms and conditions apply to the RSUs described above and granted
pursuant to the Notice of Restricted Stock Unit Award to which this Attachment 1
is attached:

RSUs NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the RSUs are not assumed, converted, replaced or substituted by a
successor or acquiring corporation (if any) in connection with a Corporate
Transaction (as defined in the Plan), the RSUs shall fully accelerate as to all
Shares subject to the RSUs.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of RSUs shall
become vested if you are subject to an Involuntary Termination (as defined in
the Plan) within twelve (12) months after the Corporate Transaction; and (b) 25%
of the total number of RSUs shall become vested if you are subject to an
Involuntary Termination during the period beginning on the first date following
the twelve (12) month anniversary of the Corporate Transaction and ending on the
twenty-four (24) month anniversary of the Corporate Transaction; it being
understood that the vesting acceleration set forth in the preceding clauses
(a) and (b) is in addition to vesting of the RSUs that has occurred prior to the
Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:   

 

Title:   

 

 

3



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this RSU Agreement.

1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares. Settlement means the delivery of the
Shares vested under an RSU. No fractional RSUs or rights for fractional Shares
shall be created pursuant to this RSU Agreement.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right dividends or to vote such Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.

4. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

5. Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate. In case of any dispute as to whether your
termination of Service has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination.

6. Tax Consequences. You acknowledge that there will be tax consequences upon
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.

7. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (2) do not commit to structure the terms of the award or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items.
You acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize

 

1



--------------------------------------------------------------------------------

such sales by this authorization), (c) your payment of a cash amount, or (d) any
other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided however,
that if you are a Section 16 officer of the Company under the Exchange Act, then
the Committee (as constituted in accordance with Rule 16b-3 under the Exchange
Act) shall establish the method of withholding from alternatives (a)-(d) above,
and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares, determined as of the
effective date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the withholding taxes. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to
deliver Shares to you until you have satisfied the obligations in connection
with the Tax-Related Items as described in this Section.

8. Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with their provisions, and
(iii) hereby accept the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Notice.

9. Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless in writing and signed by the parties to this RSU Agreement. The
failure by either party to enforce any rights under this RSU Agreement shall not
be construed as a waiver of any rights of such party.

10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, determined by the Company.

11. Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this RSU Agreement, (ii) the balance
of this RSU Agreement shall be interpreted as if such provision were so excluded
and (iii) the balance of this RSU Agreement shall be enforceable in accordance
with its terms. This RSU Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California or
the federal courts of the United States for the Northern District of California
and no other courts.

11. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.

12. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this RSU, you consent to the electronic delivery of the Notice,
this RSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and

 

2



--------------------------------------------------------------------------------

all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail. You further acknowledge that you
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail.
Finally, you understand that you are not required to consent to electronic
delivery.

13. Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service
from the Company or (ii) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

14. Award Subject to Company Clawback or Recoupment. The RSU shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service with the Company that is applicable to executive
officers, Employees, Directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancellation of your RSU (whether vested or unvested) and the
recoupment of any gains realized with respect to your RSU.

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

3



--------------------------------------------------------------------------------

NOTICE OF RESTRICTED STOCK UNIT AWARD (INTERNATIONAL)

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

GRANT NUMBER:         

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU
Agreement”). You (“you”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached RSU Agreement.

 

Name:   

 

Address:   

 

Number of RSUs:   

 

Date of Grant:   

 

Vesting Commencement Date:    [March 15, June 15, September 15 or December 15]
Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs. This RSU expires earlier if your Service terminates earlier, as
described in the RSU Agreement. Vesting Schedule:    Subject to the limitations
set forth in this Notice, the Plan and the RSU Agreement, 25% of the total
number of RSUs will vest on the 12 month anniversary of the Vesting Commencement
Date and 12.5% of the total number of RSUs will vest on each six month
anniversary thereafter so long as your Service continues. Additional Terms:   
x    If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service as an Employee, Director or Consultant of the
Company. By accepting this RSU, you consent to electronic delivery as set forth
in the RSU Agreement.

 

PARTICIPANT     NIMBLE STORAGE, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Restricted Stock Unit Award

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of RSUs:

Date of Grant:

The following terms and conditions apply to the RSUs described above and granted
pursuant to the Notice of Restricted Stock Unit Award to which this Attachment 1
is attached:

RSUs NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the RSUs are not assumed, converted, replaced or substituted by a
successor or acquiring corporation (if any) in connection with a Corporate
Transaction (as defined in the Plan), the RSUs shall fully accelerate as to all
Shares subject to the RSUs.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of RSUs shall
become vested if you are subject to an Involuntary Termination (as defined in
the Plan) within twelve (12) months after the Corporate Transaction; and (b) 25%
of the total number of RSUs shall become vested if you are subject to an
Involuntary Termination during the period beginning on the first date following
the twelve (12) month anniversary of the Corporate Transaction and ending on the
twenty-four (24) month anniversary of the Corporate Transaction; it being
understood that the vesting acceleration set forth in the preceding clauses
(a) and (b) is in addition to vesting of the RSUs that has occurred prior to the
Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:   

 

Title:   

 

 

3



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT (INTERNATIONAL)

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this RSU Agreement.

1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares. Settlement means the delivery of the
Shares vested under an RSU. No fractional RSUs or rights for fractional Shares
shall be created pursuant to this RSU Agreement.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right dividends or to vote such Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.

4. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

5. Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate. In case of any dispute as to whether your
termination of Service has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination.

6. Tax Consequences. You acknowledge that there will be tax consequences upon
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.

7. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (b) do not commit to structure the terms of the award or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items.
You acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize

 

1



--------------------------------------------------------------------------------

such sales by this authorization), (c) your payment of a cash amount, or (d) any
other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided however,
that if you are a Section 16 officer of the Company under the Exchange Act, then
the Committee (as constituted in accordance with Rule 16b-3 under the Exchange
Act) shall establish the method of withholding from alternatives (a)-(d) above,
and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares, determined as of the
effective date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the withholding taxes. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to
deliver Shares to you until you have satisfied the obligations in connection
with the Tax-Related Items as described in this Section.

8. Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (a) acknowledge receipt of a copy of the Plan prospectus, (b) represent
that you have carefully read and are familiar with their provisions, and
(c) hereby accept the RSUs subject to all of the terms and conditions set forth
herein and those set forth in the Notice.

9. Entire Agreement; Enforcement of Rights. This RSU Agreement (including the
Non-U.S. Addendum), the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this RSU Agreement, nor any waiver of any rights
under this RSU Agreement, shall be effective unless in writing and signed by the
parties to this RSU Agreement. The failure by either party to enforce any rights
under this RSU Agreement shall not be construed as a waiver of any rights of
such party.

10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, determined by the Company.

11. Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision shall be excluded from this RSU Agreement, (b) the balance of
this RSU Agreement shall be interpreted as if such provision were so excluded
and (c) the balance of this Agreement shall be enforceable in accordance with
its terms. This RSU Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law. For purposes of litigating any
dispute that may arise directly or indirectly from the Plan, the Notice and this
RSU Agreement, the parties hereby submit and consent to litigation in the
exclusive jurisdiction of the State of California and agree that any such
litigation shall be conducted only in the courts of California or the federal
courts of the United States for the Northern District of California and no other
courts.

12. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause, subject to applicable law.

13. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of the RSUs, you consent to the electronic delivery of the Notice,
this RSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and

 

2



--------------------------------------------------------------------------------

all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail. You further acknowledge that you
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail.
Finally, you understand that you are not required to consent to electronic
delivery.

14. Code Section 409A. To the extent applicable, for purposes of this RSU
Agreement, a termination of employment will be determined consistent with the
rules relating to a “separation from service” as defined in Section 409A of the
Internal Revenue Code and the regulations thereunder (“Section 409A”).
Notwithstanding anything else provided herein, to the extent any payments
provided under this Agreement in connection with your termination of employment
constitute deferred compensation subject to Section 409A, and you are deemed at
the time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (a) the expiration of the six-month period measured from your separation from
service from the Company or (b) the date of your death following such a
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you including,
without limitation, the additional tax for which you would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

15. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the RSUs shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other Service with the Company that
is applicable to executive officers, Employees, Directors or other service
providers of the Company, and in addition to any other remedies available under
such policy and applicable law may require the cancellation of your RSUs
(whether vested or unvested) and the recoupment of any gains realized with
respect to your RSUs.

16. Nature of Grant. In accepting the grant, you acknowledge that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(c) all decisions with respect to future RSUs grants, if any, will be at the
sole discretion of the Company;

(d) you are voluntarily participating in the Plan;

 

3



--------------------------------------------------------------------------------

(e) the RSUs and the shares of Common Stock subject to the RSUs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of your employment contract, if any;

(f) the RSUs and the shares of Common Stock subject to the RSUs are not intended
to replace any pension rights or compensation;

(g) the RSUs and the shares of Common Stock subject to the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer, or any Subsidiary or Affiliate;

(h) the RSUs and your participation in the Plan will not be interpreted to form
an employment contract or relationship with the Company or any Subsidiary or
Affiliate;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of your Service with the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waive any
entitlement to pursue such claim;

(k) in the event of termination of your Service (whether or not in breach of
local labor laws), your right to vest in the RSUs under the Plan, if any, will
terminate effective as of the date that you are no longer actively providing
Services and will not be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
period pursuant to local law); the Board/Committee shall have the exclusive
discretion to determine when you are no longer actively providing Services for
purposes of the RSUs; notwithstanding the foregoing, if your Service terminates
due to your death, the RSUs will be fully vested as of the date of death; and

(l) the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

17. Data Privacy. (a) You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this RSU Agreement and any other award materials by and among,
as applicable, the Employer, the Company, and its Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.

(b) You understand that the Company and the Employer may hold certain personal
information about you, including but not limited to, your name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of Common Stock granted, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

(c) You understand that Data will be transferred to any third parties assisting
the Company with the implementation, administration and management of the Plan.
You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you

 

4



--------------------------------------------------------------------------------

may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative. You authorize
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

18. Non-U.S. Addendum. Notwithstanding any provisions in this RSU Agreement, the
RSUs shall be subject to the special terms and conditions set forth in any
addendum to this RSU Agreement (the “Non-U.S. Addendum”) for your country.
Moreover, if you relocate to one of the countries included in the Non-U.S.
Addendum, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Non-U.S. Addendum constitutes
part of this RSU Agreement.

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

5



--------------------------------------------------------------------------------

Non-U.S. Addendum



--------------------------------------------------------------------------------

NOTICE OF RESTRICTED STOCK UNIT AWARD — CEO FORM

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

GRANT NUMBER:         

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU
Agreement”). You (“you”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached RSU Agreement.

 

Name:    Suresh Vasudevan Address:   
[Redacted]                                   
                                         
                                                Number of RSUs:   

 

Date of Grant:   

 

Vesting Commencement Date:    [March 15, June 15, September 15 or December 15]
Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs. This RSU expires earlier if your Service terminates earlier, as
described in the RSU Agreement. Vesting Schedule:    Subject to the limitations
set forth in this Notice, the Plan and the RSU Agreement, 25% of the total
number of RSUs will vest on the 12 month anniversary of the Vesting Commencement
Date and 12.5% of the total number of RSUs will vest on each six month
anniversary thereafter so long as your Service continues. Additional Terms:   
x    If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference.

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service as an Employee, Director or Consultant of the
Company. By accepting this RSU, you consent to electronic delivery as set forth
in the RSU Agreement.

 

PARTICIPANT     NIMBLE STORAGE, INC. Signature:  

 

    By:  

 

Print Name:  

Suresh Vasudevan

    Its:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Restricted Stock Unit Award

NIMBLE STORAGE, INC. 2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name: Suresh Vasudevan

Number of RSUs:

Date of Grant:

The following terms and conditions apply to the RSUs described above and granted
pursuant to the Notice of Restricted Stock Unit Award to which this Attachment 1
is attached:

RSUs NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the RSUs are not assumed, converted, replaced or substituted by a
successor or acquiring corporation (if any) in connection with a Corporate
Transaction (as defined in the Plan), the RSUs shall fully accelerate as to all
Shares subject to the RSUs.

UPON A CORPORATE TRANSACTION

2. If the Company is subject to a Corporate Transaction, and you continue to
provide Service to the Company as an Employee through the consummation of the
Corporate Transaction, 50% of your then-unvested RSUs shall become fully vested,
effective as of immediately prior to the effective date of the Corporate
Transaction. Following the Corporate Transaction and after giving effect to the
acceleration, your RSUs will continue to vest on their original vesting schedule
as set forth in the Notice of Restricted Stock Unit Award.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

3. If, on or within twelve (12) months following the consummation of a Corporate
Transaction, (a) you are terminated by the Company or a successor company
without Cause (as defined in your Offer Letter with the Company dated
December 28, 2010 (the “Offer Letter”)) or you terminate your employment for
Good Reason (as defined in your Offer Letter), (b) the termination of your
employment is other than as a result of your death or disability, (iii) such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)), and (iv) you satisfy the release requirement
referenced in your Offer Letter, all of your then-unvested RSUs shall become
fully vested.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:   

 

Title:   

 

 

3



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT — CEO FORM

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this RSU Agreement.

1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares. Settlement means the delivery of the
Shares vested under an RSU. No fractional RSUs or rights for fractional Shares
shall be created pursuant to this RSU Agreement.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right dividends or to vote such Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.

4. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

5. Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate. In case of any dispute as to whether your
termination of Service has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination.

6. Tax Consequences. You acknowledge that there will be tax consequences upon
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.

7. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (2) do not commit to structure the terms of the award or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items.
You acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize

 

1



--------------------------------------------------------------------------------

such sales by this authorization), (c) your payment of a cash amount, or (d) any
other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided however,
that if you are a Section 16 officer of the Company under the Exchange Act, then
the Committee (as constituted in accordance with Rule 16b-3 under the Exchange
Act) shall establish the method of withholding from alternatives (a)-(d) above,
and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares, determined as of the
effective date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the withholding taxes. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to
deliver Shares to you until you have satisfied the obligations in connection
with the Tax-Related Items as described in this Section.

8. Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with their provisions, and
(iii) hereby accept the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Notice.

9. Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless in writing and signed by the parties to this RSU Agreement. The
failure by either party to enforce any rights under this RSU Agreement shall not
be construed as a waiver of any rights of such party.

10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, determined by the Company.

11. Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this RSU Agreement, (ii) the balance
of this RSU Agreement shall be interpreted as if such provision were so excluded
and (iii) the balance of this RSU Agreement shall be enforceable in accordance
with its terms. This RSU Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California or
the federal courts of the United States for the Northern District of California
and no other courts.

11. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.

12. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this RSU, you consent to the electronic delivery of the Notice,
this RSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and

 

2



--------------------------------------------------------------------------------

all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail. You further acknowledge that you
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail.
Finally, you understand that you are not required to consent to electronic
delivery.

13. Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service
from the Company or (ii) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

14. Award Subject to Company Clawback or Recoupment. The RSU shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service with the Company that is applicable to executive
officers, Employees, Directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancellation of your RSU (whether vested or unvested) and the
recoupment of any gains realized with respect to your RSU.

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

3



--------------------------------------------------------------------------------

APPENDIX A

NON-U.S. ADDENDUM

Additional Terms and Conditions for Equity Grants Under

the Nimble Storage, Inc. 2013 Equity Incentive Plan

October 2013

TERMS AND CONDITIONS

This Non-U.S. Addendum includes additional terms and conditions that govern the
options granted to you under the Nimble Storage, Inc. 2013 Equity Incentive Plan
(referred to as the “Plan”) if you reside in one of the countries listed below.
Certain capitalized terms used but not defined in this Non-U.S. Addendum have
the meanings set forth in the Plan and/or your award agreement (the “Agreement”)
that relates to your award. By accepting your award, you agree to be bound by
the terms and conditions contained in the paragraphs below in addition to the
terms of the Plan, the Agreement, and the terms of any other document that may
apply to you and your award.

NOTIFICATIONS

This Non-U.S. Addendum also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan. The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of October 2013. Such laws
are often complex and change frequently. As a result, it is strongly recommended
that you not rely on the information in this Non-U.S. Addendum as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time you exercise your
options or sell shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Nimble Storage, Inc. (the “Company”) is
not in a position to assure you of a particular result. Accordingly, you are
advised to seek appropriate professional advice as to how the relevant laws in
your country may apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the options were
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not apply.

COUNTRY-SPECIFIC LANGUAGE

Below please find country specific language that applies to Participants in the
following countries: Australia, Canada, Denmark, France, Germany, The
Netherlands, New Zealand, Singapore, Sweden and the United Kingdom.



--------------------------------------------------------------------------------

AUSTRALIA

Terms and Conditions

Prospectus Information. The written or other materials provided to you in
connection with the options granted to you have been prepared for the purpose of
complying with the relevant United States securities regulations and applicable
stock exchange requirements. The information disclosed may not be the same as
that which must be disclosed in a prospectus prepared under Australian law.

Notifications

Securities Law Information. If you acquire shares of Common Stock and offers
such shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. You should obtain
legal advice on disclosure obligations prior to making any such offer.

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, you will be required to file the
report.

 

2



--------------------------------------------------------------------------------

CANADA

Terms and Conditions

[The following provision will apply to residents of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.]

Notifications

Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada.

Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, grantees are prohibited from surrendering
shares that they already own or from attesting to the ownership of shares to pay
the exercise price or any tax withholding in connection with options granted to
such grantees. The exercise price and any tax withholding must be paid in cash
or by check or by wire transfer of immediately available funds, by a combination
of such methods of payment, or by such other methods as may be approved by the
Board.

 

3



--------------------------------------------------------------------------------

DENMARK

Terms and Conditions

Employer Statement. The Employer Statement contains additional terms and
conditions that govern your options and participation in the Plan. Please review
that document carefully.

Notifications

Exchange Control Information. If you establish an account holding shares or an
account holding cash outside Denmark, you must report the account to the Danish
Tax Administration. The form to be used for such reporting can be obtained from
a local bank. Please note that these obligations are separate from and in
addition to the obligations described below.

Securities/Tax Reporting Information. If you hold shares of Common Stock
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, you are required to inform the Danish Tax Administration about the
account by filing a Form V (Erklaering V) with the Danish Tax Administration.
The Form V must be signed both by you and the applicable broker or bank where
the account is held. By signing the Form V, the broker or bank undertakes to
forward information to the Danish Tax Administration concerning the shares in
the account without further request each year. By signing the Form V, you
authorize the Danish Tax Administration to examine the account.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration of this account by filing a Form K
(Erklaering K) with the Danish Tax Administration. The Form K must be signed
both by you and the applicable broker or bank where the account is held. By
signing the Form K, the broker/bank undertakes an obligation, without further
request each year, to forward information to the Danish Tax Administration
concerning the content of the account. By signing the Form K, you authorize the
Danish Tax Administration to examine the account.

 

4



--------------------------------------------------------------------------------

FRANCE

Terms and Conditions

Clawback. Section 16 of the Option Agreement is deleted from the agreement in
its entirety.

Data Privacy. This language replaces Section 18 of the Option Agreement:

“18. Data Privacy. (a) You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other award materials by and among, as
applicable, the Employer, the Company and its Affiliates, for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

(b) You understand that the Company and the Employer may hold (but only process
or transfer to the extent required or permitted by local law) the following
personal information about you: your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

(c) You understand that Data will be transferred to third parties assisting the
Company with the implementation, administration and management of the Plan,
including                     . You understand that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than those that apply in your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
Company and any other possible recipients which may assist the Company to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

5



--------------------------------------------------------------------------------

French translation:

Le Bénéficiaire accepte expressément et sans réserve la collecte, l’utilisation
et transfert, électronique ou sous une autre forme, de ses données personnelles
par et entre, selon ce qui est applicable, la Société, ses Filiales et Sociétés
Affiliées, à savoir, dans l’unique intention de mettre en oeuvre, administrer et
gérer la participation du Bénéficiaire au Plan. Le Bénéficiaire comprend que la
Société, ses Filiales et Sociétés Affiliées détiennent (mais ne font que traiter
et transférer dans les limites requises ou prévues en vertu des règles
applicables localement) le traitement des données personnelles suivantes
relatives au Bénéficiaire: son nom, son adresse personnelle et numéro de
téléphone, sa date de naissance, son numéro de sécurité sociale ou autre numéro
d’identification , salaire, nationalité, poste, informations sur les actions ou
mandats détenus dans la Société, le détail de toutes les “options” ou tout autre
droit sur des Actions attribué, annulé, exercé , exerceable ou non (vested ,
unvested), ou échu, afin de mettre en oeuvre, administrer et gérer le Plan (ci
après “les Données”). Le Bénéficiaire comprend que les Données pourront être
transférées à toute partie tierce assistant dans la mise en oeuvre,
l’administration et la gestion du Plan, ceci comprenant les sociétés:
                    et que ces destinataires pourront être situés dans le pays
du Bénéficiaire ou en tout autre lieu (ceci comprenant des pays en dehors de
l’Espace Économique Européenne comme les Etats Unis). Le Bénéficiaire comprend
que le pays du destinataire des Données pourrait avoir des droits relatifs à la
protection des données personnelles différents de ceux applicables dans le pays
du Bénéficiaire. Le Bénéficiaire comprend qu’il pourra demander une liste avec
les noms et adresses des potentiels destinataires des Données en contactant un
représentant local des ressources humaines. Le Bénéficiaire autorise les
destinataires à recevoir, posséder, utiliser, garder et transférer les Données,
dans une forme électronique ou autre, afin de mettre en oeuvre, administrer et
gérer la participation du Bénéficiaire au sein de Plan, incluant tout transfert
requis de Données qui pourrait être demandé par un courtier ou une autre partie
tierce auquel le Bénéficiaire choisirait de confier les actions après
l’exerceabilité (“exercise”) des options. Le Bénéficiaire comprend que les
Données seront détenues aussi longtemps que nécessaire pour mettre en oeuvre,
administrer et gérer la participation du Bénéficiaire au sein de Plan en
fonction des règles locales. Le Bénéficiaire comprend qu’il pourra, à tout
moment, accéder aux Données, demander des informations supplémentaires sur leur
conservation et leur traitement, demander toute modification nécessaire, ou bien
refuser ou retirer son accord, en tout état de cause sans aucun frais, en
contactant un représentant local des ressources humaines. Le Bénéficiaire
comprend néanmoins, que refuser ou retirer son accord pourra affecter sa faculté
de participation au Plan. Pour plus d’information sur les conséquences de ce
refus ou de son retrait d’accord, le Bénéficiaire comprend qu’il pourra
contacter un représentant local des ressources humaines à ce sujet.

 

6



--------------------------------------------------------------------------------

Notifications

Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €7,600 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities. If you maintain a foreign bank account, you are required
to report such account to the French tax authorities when filing your annual tax
return.

 

7



--------------------------------------------------------------------------------

GERMANY

Terms and Conditions

There are no country-specific provisions.

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for you. In addition, you must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.

 

8



--------------------------------------------------------------------------------

THE NETHERLANDS

Terms and Conditions

There are no country-specific provisions.

Notifications

Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules, which may impact the sale of underlying shares of Common Stock. In
particular, you may be prohibited from effectuating certain transactions
involving shares of Common Stock if you have inside information about the
Company. If you are uncertain whether the insider-trading rules apply to you,
you should consult your personal legal advisor. By accepting the grant of
options, you acknowledge having read and understood this notification and
acknowledge that it is your responsibility to comply with the Dutch
insider-trading rules.

 

LOGO [g807122ex10_3pg070.jpg]

 

9



--------------------------------------------------------------------------------

NEW ZEALAND

Terms and Conditions

There are no country-specific provisions.

Notifications

Please review the New Zealand notice document.

 

10



--------------------------------------------------------------------------------

SINGAPORE

Terms and Conditions

There are no country-specific provisions.

Notifications

Director Notification. If you are a director (as the term is defined under
Singapore law) of a Singapore incorporated company which is a related
corporation of the Company (a “Singapore Related Company”), you are subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Related Company in writing
when you acquires an interest (e.g., options or shares) in the Company. In
addition, you must notify the Singapore Related Company when you sell or dispose
of shares of Common Stock of the Company. These notifications must be made
within two (2) days of acquiring or disposing of any interest in the Company. In
addition, a notification of your interests in the Company must be made within
two (2) days of becoming a director of the Singapore Related Company.

 

 

11



--------------------------------------------------------------------------------

SWEDEN

Terms and Conditions

There are no country-specific provisions.

Notifications

There are no country-specific notifications.

 

12



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

UK Sub-plan. Your grant of options is being made pursuant to the UK Sub-plan,
which contains additional terms and conditions that govern your options and
participation in the Plan. Please review that document carefully.

Notifications

There are no country-specific notifications.

 

13



--------------------------------------------------------------------------------

UK UNAPPROVED SUB-PLAN

under the

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

This Sub-Plan, adopted under the 2013 Equity Incentive Plan of Nimble Storage,
Inc. (the “Plan”) by the Compensation Committee of the Board pursuant to section
4.5 of the Plan, is effective as of                      , 2013.

 

1. Purpose. The primary purpose of this Sub-Plan is to amend those provisions of
the Plan that are required to be amended in order for grants under the Plan, and
communications concerning those grants, to be exempt from the provisions of the
United Kingdom Financial Services and Markets Act 2000. (For the purposes of
this Sub-Plan, the term “awards” shall mean Awards that are granted under this
Sub-Plan.)

 

2. Restricted Availability of Awards. This Sub-Plan shall be used solely to
grant awards to employees of the Company or any member of the same group as the
Company resident and providing services in the United Kingdom. (The term “group”
in relation to the Company shall bear the meaning given to such term in section
421 of the United Kingdom Financial Services and Markets Act 2000.)

 

3. Restricted Delivery of Awards. Payments of benefits under this Sub-Plan shall
be made only in Common Stock. For the avoidance of doubt, and without
limitation, no cash settlement of awards (including dividends or dividend
equivalents in cash) shall be permissible.

 

4. Withholding of Taxes. All awards will be subject to tax withholding as
described in section 13 of the Plan but, for the purposes of this Sub-Plan,
references to “tax” shall be read and construed as including, without
limitation, United Kingdom income tax and primary class 1 (employee’s) national
insurance contributions that the Participant’s employer is liable to account for
and, if so agreed between the Company and the Participant, secondary class 1
(employer’s) national insurance contributions that the Participant’s employer is
liable to account for.

 

5. Conditions of Delivery or Vesting of Shares. It is a further condition of
delivery of any Shares pursuant to the exercise of an Option or the vesting of a
Restricted Stock Award or Restricted Stock Unit that the Participant will, if
required to do so by the Company, enter into a joint election under section
431(1) of the Income Tax (Earnings and Pensions) Act 2003 of the United Kingdom
(“ITEPA”) in the case of an Option at the time of exercise, or section 430(1) of
ITEPA in the case of a Restricted Stock Award or Restricted Stock Unit at the
time of vesting, the effect of which is that the shares of Common Stock will be
treated as if they were not restricted securities and that sections 425 to 430
of ITEPA will not apply to those shares.

 

6. Restricted Transfer of Rights. The persons to whom awards, or interests
therein, under this Sub-Plan may be transferred, whether by will or the laws of
descent and distribution under section 14 of the Plan or otherwise, shall be
limited to a Participant’s children and step-children under the age of eighteen,
spouses and surviving spouses and civil partners (within the meaning of the
United Kingdom Civil Partnerships Act 2004) and surviving partners.



--------------------------------------------------------------------------------

7. Incorporation of Plan. The provisions of the Plan shall apply to all awards
and shall accordingly be deemed to be incorporated herein, save as varied by the
terms of this Sub-Plan.

 

NIMBLE STORAGE, INC. By:  

 

Title:  

 

2



--------------------------------------------------------------------------------

NOTICE OF STOCK APPRECIATION RIGHT AWARD

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Appreciation Right Award (the “Notice”) and the
Stock Appreciation Right Agreement (the “SAR Agreement”). You have been granted
an award of Stock Appreciation Rights (the “SAR”) of the Company under the Plan
subject to the terms and conditions of the Plan, this Notice and the SAR
Agreement.

 

Name:   

 

   Address:   

 

  

Grant Number:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Fair Market Value on Date of Grant:   

 

   Total Number of Shares:   

 

   Expiration Date:   

 

   Vesting Schedule:    The SAR becomes exercisable with respect to the first
25% of the Shares subject to the SAR when you complete 12 months of continuous
Service from the Vesting Commencement Date. Thereafter, the SAR becomes
exercisable with respect to an additional 1/48th of the Shares subject to the
SAR when you complete each month of Service. Additional Terms:    x    If this
box is checked, the additional terms and conditions set forth on Attachment 1
hereto (as executed by the Company) are applicable and are incorporated herein
by reference. No document need be attached as Attachment 1 if the box is not
checked.

You acknowledge that the vesting of the SAR pursuant to this Notice is earned
only by continuing Service as an Employee, Director or Consultant of the
Company. By accepting the SAR, you consent to electronic delivery as set forth
in the SAR Agreement.

 

PARTICIPANT:     NIMBLE STORAGE, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Stock Appreciation Right Award

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of Shares:

Date of Grant:

The following terms and conditions apply to the SAR described above and granted
pursuant to the Notice of Stock Appreciation Right Award to which this
Attachment 1 is attached:

SAR NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the SAR is not assumed, converted, replaced or substituted by a successor
or acquiring corporation (if any) in connection with a Corporate Transaction (as
defined in the Plan), the SAR shall fully accelerate as to all Shares subject to
the SAR.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of Shares
subject to the SAR shall become vested if you are subject to an Involuntary
Termination (as defined in the Plan) within twelve (12) months after the
Corporate Transaction; and (b) 25% of the total number of Shares subject to the
SAR shall become vested if you are subject to an Involuntary Termination during
the period beginning on the first date following the twelve (12) month
anniversary of the Corporate Transaction and ending on the twenty-four
(24) month anniversary of the Corporate Transaction; it being understood that
the vesting acceleration set forth in the preceding clauses (a) and (b) is in
addition to vesting of the SAR that has occurred prior to the Involuntary
Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

By:   

 

Title:   

 



--------------------------------------------------------------------------------

STOCK APPRECIATION RIGHT AWARD AGREEMENT

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

You have been granted an award of Stock Appreciation Rights (the “SAR”) by
Nimble Storage, Inc. (the “Company”), subject to the terms and conditions of the
Plan, the Notice of Stock Appreciation Right Award (the “Notice”) and this Stock
Appreciation Right Agreement (the “Agreement”).

1. Grant of SAR. You have been granted a SAR for the number of Shares set forth
in the Notice at the fair market value set forth in the Notice. In the event of
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.

2. Termination Period.

(a) General Rule. Except as provided below, and subject to the Plan, this SAR
may be exercised for three months after your termination of Service. In no event
shall this SAR be exercised later than the Expiration Date set forth in the
Notice.

(b) Death; Disability. If you die before your Service terminates, then this SAR
will expire at the close of business at Company headquarters on the date 18
months after the date of death. If your Service terminates because of your
Disability, then this SAR will expire at the close of business at Company
headquarters on the date 12 months after your termination date.

(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.

3. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this SAR may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.

4. Exercise of SAR.

(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of your death, Disability,
termination for Cause or other termination, the exercisability of the SAR is
governed by the applicable provisions of the Plan, the Notice and this
Agreement. This SAR may not be exercised for a fraction of a Share.

(b) Method of Exercise. This SAR is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the SAR, the number of Shares subject to the SAR
to be exercised, and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. This SAR shall be deemed to be exercised upon receipt
by the Company of such fully executed Exercise Notice and any applicable tax
withholding due upon exercise of the SAR.

(c) No Shares shall be issued pursuant to the exercise of this SAR unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to you on the date the SAR is exercised
with respect to such Exercised Shares.



--------------------------------------------------------------------------------

5. Non-Transferability of SAR. This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during your lifetime only by you unless otherwise permitted by
the Committee on a case-by-case basis. The terms of the Plan and this Agreement
shall be binding upon your executors, administrators, heirs, successors and
assign.

6. Term of SAR. This SAR shall in any event expire on the expiration date set
forth in the Notice, which date is 10 years after the Date of Grant.

7. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this SAR in their respective jurisdiction. YOU SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS SAR. If you are an Employee or a former Employee,
the Company may be required to withhold from his or her compensation an amount
equal to the minimum amount the Company is required to withhold for income and
employment taxes or collect from you and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise.

8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SAR, including the grant, vesting or exercise of the SAR, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the SAR to reduce or eliminate your liability for Tax-Related Items.

Prior to exercise of the SAR, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this SAR, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the SAR exercise, will be applied as a credit against the
withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

9. Acknowledgement. The Company and you agree that the SAR is granted under and
governed by the Notice, this Agreement and by the provisions of the Plan
(incorporated herein by reference). You: (i) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (ii) represent that you have carefully read
and is familiar with their provisions, and (iii) hereby accept the SAR subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice.

10. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor

 

2



--------------------------------------------------------------------------------

any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

11. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state and federal laws and regulations and with all applicable requirements of
any stock exchange or automated quotation system on which the Company’s Common
Stock may be listed or quoted at the time of such issuance or transfer.

12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. For purposes of litigating any dispute
that may arise directly or indirectly from the Plan, the Notice and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California or the federal courts of the
United States for the Northern District of California and no other courts.

13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without cause.

14. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this SAR, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the SAR.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

15. Award Subject to Company Clawback or Recoupment. The SAR shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancelation of your SAR (whether vested or unvested) and the
recoupment of any gains realized with respect to your SAR.

BY ACCEPTING THIS SAR, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

3



--------------------------------------------------------------------------------

NOTICE OF STOCK BONUS AWARD

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

GRANT NUMBER:

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Bonus Award (the “Notice”) and the attached
Stock Bonus Award Agreement (the “Stock Bonus Agreement”). You (“you”) have been
granted an award of Shares under the Plan (the “Stock Bonus Award”) subject to
the terms and conditions of the Plan, this Notice, and the attached Stock Bonus
Agreement.

 

Name:  

 

   Address:  

 

   Number of Shares:  

 

   Date of Grant:  

 

   Vesting Commencement Date:   [March 15, June 15, September 15 or December 15]
Vesting Schedule:   [Subject to the limitations set forth in this Notice, the
Plan and the Stock Bonus Agreement, 25% of the total number of Shares subject to
the Stock Bonus Award will vest on the 12 month anniversary of the Vesting
Commencement Date and 12.5% of the total number of Shares will vest on each six
month anniversary thereafter so long as your Service continues.] Additional
Terms:   x  If this box is checked, the additional terms and conditions set
forth on Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

You acknowledge that the vesting of the Shares pursuant to this Notice is earned
only by continuing Service as an Employee, Director or Consultant of the
Company. By accepting this Stock Bonus Award, you consent to electronic delivery
as set forth in the Stock Bonus Agreement.

 

PARTICIPANT     NIMBLE STORAGE, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Stock Bonus Award

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of Shares:

Date of Grant:

The following terms and conditions apply to the Shares described above and
granted pursuant to the Notice of Stock Bonus Award to which this Attachment 1
is attached:

SHARES NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the Shares subject to the Stock Bonus Award are not assumed, converted,
replaced or substituted by a successor or acquiring corporation (if any) in
connection with a Corporate Transaction (as defined in the Plan), the Shares
shall fully accelerate as to all Shares subject to the Stock Bonus Award.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of Shares
subject to the Stock Bonus Award shall become vested if you are subject to an
Involuntary Termination (as defined in the Plan) within twelve (12) months after
the Corporate Transaction; and (b) 25% of the total number of Shares subject to
the Stock Bonus Award shall become vested if you are subject to an Involuntary
Termination during the period beginning on the first date following the twelve
(12) month anniversary of the Corporate Transaction and ending on the
twenty-four (24) month anniversary of the Corporate Transaction; it being
understood that the vesting acceleration set forth in the preceding clauses
(a) and (b) is in addition to vesting of the Shares subject to the Stock Bonus
Award that has occurred prior to the Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

By:   

 

Title:   

 



--------------------------------------------------------------------------------

STOCK BONUS AWARD AGREEMENT

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

You have been granted a Stock Bonus Award (“Stock Bonus Award”) by Nimble
Storage, Inc. (the “Company”), subject to the terms, restrictions and conditions
of the Plan, the Notice of Stock Bonus Award (the “Notice”) and this Agreement.

1. Issuance. Your Stock Bonus Award shall be issued in Shares, and the Company’s
transfer agent shall record ownership of such Shares in your name as soon as
reasonably practicable.

2. Stockholder Rights. You shall have no right to dividends or to vote Shares
until you are recorded as the holder of such Shares on the stock records of the
Company and its transfer agent.

3. No-Transfer. Unvested Shares subject to your Stock Bonus Award shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of by
you or any person whose interest derives from your interest. “Unvested Shares”
are Shares that have not yet vested pursuant to the terms of the vesting
schedule set forth in the Notice.

4. Termination. Upon your termination of Service for any reason, all Unvested
Shares shall immediately be forfeited to the Company, and all of your rights to
such Unvested Shares shall immediately terminate as of your termination date. In
case of any dispute as to whether a termination of Service has occurred, the
Committee shall have sole discretion to determine whether such termination has
occurred and the effective date of such termination.

5. Tax Consequences. YOU SHOULD CONSULT A TAX ADVISER BEFORE ACQUIRING THE
SHARES IN THE JURISDICTION IN WHICH HE OR SHE IS SUBJECT TO TAX. Shares shall
not be issued under this Agreement unless you arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the
acquisition or vesting of Shares.

6. Withholding Taxes. Regardless of any action the Company or your employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or your Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Shares
received under this award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award to reduce or eliminate
your liability for Tax-Related Items.

No stock certificates will be released to you unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be released when they
vest, provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum statutory withholding amount, (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in



--------------------------------------------------------------------------------

accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes. You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

7. Acknowledgement. The Company and you agree that the Stock Bonus Award is
granted under and governed by the Notice, this Agreement and by the provisions
of the Plan (incorporated herein by reference). You: (i) acknowledge receipt of
a copy of the Plan and the Plan prospectus, (ii) represent that you have
carefully read and are familiar with their provisions, and (iii) hereby accepts
the Stock Bonus Award subject to all of the terms and conditions set forth
herein and those set forth in the Plan, this Agreement and the Notice.

8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state and federal laws and regulations and with all applicable requirements of
any stock exchange or automated quotation system on which the Company’s Common
Stock may be listed or quoted at the time of such issuance or transfer.

10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. For purposes of litigating any dispute
that may arise directly or indirectly from the Plan, the Notice and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California or the federal courts of the
United States for the Northern District of California and no other courts.

10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without cause.

11. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Stock Bonus Award, you consent to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Stock Bonus
Award. Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other

 

2



--------------------------------------------------------------------------------

delivery determined at the Company’s discretion. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail at [insert email]. You further acknowledge that you will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [insert email]. Finally, you understand that you are not required to consent
to electronic delivery.

12. Award Subject to Company Clawback or Recoupment. The Stock Bonus Award shall
be subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service with the Company that is applicable to
executive officers, Employees, Directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law may require the cancellation of your Stock Bonus Award (whether
vested or unvested) and the recoupment of any gains realized with respect to
your Stock Bonus Award.

BY ACCEPTING THE STOCK BONUS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

3



--------------------------------------------------------------------------------

NOTICE OF RESTRICTED STOCK AWARD

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

GRANT NUMBER:                     

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
2013 Equity Incentive Plan (the “Plan”) shall have the same meanings in this
Notice of Restricted Stock Award (the “Notice”) and the attached Restricted
Stock Agreement (the “Restricted Stock Agreement”). You (“you”) have been
granted the opportunity to purchase Shares of Nimble Storage, Inc. (the
“Company”) that are subject to restrictions (the “Restricted Shares”) and the
terms and conditions of the Plan, this Notice and the attached Restricted Stock
Agreement.

 

Name:  

 

  Address:  

 

 

Total Number of Restricted Shares Awarded:  

 

Fair Market Value per Restricted Share:   $  

 

Total Fair Market Value of Award:   $  

 

Purchase Price per Restricted Share:   $  

 

Total Purchase Price for all Restricted Shares:   $  

 

Date of Grant:    

Vesting Commencement Date:   [March 15, June 15, September 15 or December 15]
Vesting Schedule:   Subject to the limitations set forth in this Notice, the
Plan and the Restricted Stock Agreement, 25% of the total number of Restricted
Shares will vest on the 12 month anniversary of the Vesting Commencement Date
and 12.5% of the total number of Restricted Shares will vest on each six month
anniversary thereafter so long as your Service continues. Additional Terms:  
x   If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

You acknowledge that the vesting of the Restricted Shares pursuant to this
Notice is earned only by continuing Service as an Employee, Director or
Consultant of the Company. By accepting the Restricted Shares, you consent to
electronic delivery as set forth in the Restricted Stock Agreement. If the
Restricted Stock Agreement is not executed by you within thirty (30) days of the
Date of Grant above, then this grant shall be void.

 

PARTICIPANT:       NIMBLE STORAGE, INC. Signature  

 

    By:  

 

Please Print Name  

 

    Its:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Restricted Stock Award

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of Restricted Shares:

Date of Grant:

The following terms and conditions apply to the Restricted Shares described
above and granted pursuant to the Notice of Restricted Stock Award to which this
Attachment 1 is attached:

RESTRICTED SHARES NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the Restricted Shares are not assumed, converted, replaced or substituted
by a successor or acquiring corporation (if any) in connection with a Corporate
Transaction (as defined in the Plan), the Restricted Shares shall fully
accelerate as to all Restricted Shares subject to the Restricted Stock Award.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of Restricted
Shares shall become vested if you are subject to an Involuntary Termination (as
defined in the Plan) within twelve (12) months after the Corporate Transaction;
and (b) 25% of the total number of Restricted Shares shall become vested if you
are subject to an Involuntary Termination during the period beginning on the
first date following the twelve (12) month anniversary of the Corporate
Transaction and ending on the twenty-four (24) month anniversary of the
Corporate Transaction; it being understood that the vesting acceleration set
forth in the preceding clauses (a) and (b) is in addition to vesting of the
Restricted Shares that has occurred prior to the Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:   

 

Title:   

 



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of             ,
20     by and between Nimble Storage, Inc., a Delaware corporation (the
“Company”), and             (“Participant”) pursuant to the Company’s 2013
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this Agreement.

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Participant,
and Participant agrees to purchase from the Company, the number of Shares shown
on the Notice of Restricted Stock Award (the “Notice”) at a purchase price of
$         per Share. The term “Shares” refers to the purchased Shares and all
securities received in replacement of or in connection with the Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Shares in a recapitalization, merger, reorganization, exchange or the like, and
all new, substituted or additional securities or other properties to which
Participant is entitled by reason of Participant’s ownership of the Shares.

2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution of this Agreement by the parties, or on such other date as the
Company and Participant shall agree (the “Purchase Date”). On the Purchase Date,
the Company will issue a stock certificate registered in Participant’s name, or
uncertificated shares designated for the Participant in book entry form on the
records of the Company’s transfer agent, representing the Shares to be purchased
by Participant against payment of the purchase price therefor by Participant by
(a) check made payable to the Company, (b) cancellation of indebtedness of the
Company to Participant, (c) Participant’s personal Services that the Committee
has determined have already been rendered to the Company and have a value not
less than aggregate par value of the Shares to be issued Participant, or (d) a
combination of the foregoing.

3. Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing Service to the Company or a Subsidiary of the Company.

3.1 Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” shall mean an occurrence of one of the
following:

(i) termination of Participant’s Service, whether voluntary or involuntary and
with or without cause;

(ii) resignation, retirement or death of Participant; or

(iii) any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.

Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the Notice



--------------------------------------------------------------------------------

of Restricted Stock Award. For purposes of this Agreement, “Unvested Shares”
means Stock pursuant to which the Company’s Repurchase Right has not lapsed.

3.2 Exercise of Repurchase Right. Unless the Company provides written notice to
Participant within 90 days from the date of termination of Participant’s Service
to the Company that the Company does not intend to exercise its Repurchase Right
with respect to some or all of the Unvested Shares, the Repurchase Right shall
be deemed automatically exercised by the Company as of the 90th day following
such termination, provided that the Company may notify Participant that it is
exercising its Repurchase Right as of a date prior to such 90th day. Unless
Participant is otherwise notified by the Company pursuant to the preceding
sentence that the Company does not intend to exercise its Repurchase Right as to
some or all of the Unvested Shares, execution of this Agreement by Participant
constitutes written notice to Participant of the Company’s intention to exercise
its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Participant’s termination of Service.
The Company, at its choice, may satisfy its payment obligation to Participant
with respect to exercise of the Repurchase Right by either (A) delivering a
check to Participant in the amount of the purchase price for the Unvested Shares
being repurchased, or (B) in the event Participant is indebted to the Company,
canceling an amount of such indebtedness equal to the purchase price for the
Unvested Shares being repurchased, or (C) by a combination of (A) and (B) so
that the combined payment and cancellation of indebtedness equals such purchase
price. In the event of any deemed automatic exercise of the Repurchase Right by
canceling an amount of such indebtedness equal to the purchase price for the
Unvested Shares being repurchased, such cancellation of indebtedness shall be
deemed automatically to occur as of the 90th day following termination of
Participant’s Service unless the Company otherwise satisfies its payment
obligations. As a result of any repurchase of Unvested Shares pursuant to the
Repurchase Right, the Company shall become the legal and beneficial owner of the
Unvested Shares being repurchased and shall have all rights and interest therein
or related thereto, and the Company shall have the right to transfer to its own
name the number of Unvested Shares being repurchased by the Company, without
further action by Participant.

3.3 Acceptance of Restrictions. Acceptance of the Shares shall constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates or the notation in the Company’s direct registration system for
stock issuance and transfer of such restrictions and accompanying legends set
forth in Section 4.1 with respect thereto. Notwithstanding such restrictions,
however, so long as Participant is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a stockholder with respect thereto.

3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
the Company and Participant, Participant may not transfer any Unvested Shares,
or any interest therein, unless consented to in writing by a duly authorized
representative of the Company. Any purported transfer is void and of no effect,
and no purported transferee thereof will be recognized as a holder of the
Unvested Shares for any purpose whatsoever. Should such a transfer purport to
occur, the Company may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy. In the event the
Company consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including, insofar as applicable, the
Repurchase Right. In the event of any purchase by the Company hereunder where
the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Participant for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Right is deemed exercised by the Company,
the Company may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by the Company, and payment of the
purchase price by the Company to such

 

2



--------------------------------------------------------------------------------

transferee shall be deemed to satisfy Participant’s obligation to pay such
transferee for such Shares or interest, and also to satisfy the Company’s
obligation to pay Participant for such Shares or interest.

3.5 Assignment. The Repurchase Right may be assigned by the Company in whole or
in part to any persons or organization.

4. Stop Transfer Orders.

4.1 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

4.2 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

5. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without cause.

6. Miscellaneous.

6.1 Acknowledgement. The Company and Participant agree that the Restricted
Shares are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.

6.2 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

6.3 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.

6.4 Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this

 

3



--------------------------------------------------------------------------------

Agreement shall be enforceable in accordance with its terms. This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that may arise directly
or indirectly from the Plan, the Notice and this Agreement, the parties hereby
submit and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States for the Northern
District of California and no other courts.

6.5 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

6.6 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care of its principal office, and any notice to be
given to the Participant shall be addressed to such Participant at the address
maintained by the Company for such person or at such other address as the
Participant may specify in writing to the Company.

6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.

6.8 U.S. Tax Consequences. Unless an Election (defined below) is made, upon
vesting of Shares, Participant will include in taxable income the difference
between the fair market value of the vesting Shares, as determined on the date
of their vesting, and the price paid for the Shares. This will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. In the absence of an Election, the Company
shall satisfy the withholding requirements as set forth in Section 7 below. If
Participant makes an Election, then Participant must, prior to making the
Election, pay in cash (or check) to the Company an amount equal to the amount
the Company is required to withhold for income and employment taxes.

7. Withholding Taxes. Regardless of any action the Company or your employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Shares
received under this award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award to reduce or eliminate
your liability for Tax-Related Items.

No stock certificates will be released to you unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be released from the
Repurchase Right when they vest, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a

 

4



--------------------------------------------------------------------------------

voluntary sale or through a mandatory sale arranged by the Company (on your
behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes. You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.

8. Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Participant on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Participant at the time or
times on which the Company’s Repurchase Right lapses. Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election.
PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT
THE COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF
THE CODE, EVEN IF PARTICIPANT REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO
MAKE THIS FILING ON PARTICIPANT’S BEHALF.

9. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Restricted Stock Award, Participant consents to the
electronic delivery of the Notice, this Agreement, the Plan, account statements,
Plan prospectuses required by the Securities and Exchange Commission, U.S.
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Restricted Stock Award. Electronic delivery may include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at the Company’s discretion. Participant
acknowledges that Participant may receive from the Company a paper copy of any
documents delivered electronically at no cost if Participant contacts the
Company by telephone, through a postal service or electronic mail at [insert
email]. Participant further acknowledges that Participant will be provided with
a paper copy of any documents delivered electronically if electronic delivery
fails; similarly, Participant understands that Participant must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, Participant understands
that Participant is not required to consent to electronic delivery.

 

5



--------------------------------------------------------------------------------

10. Award Subject to Company Clawback or Recoupment. The Shares shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other Service with the Company that is applicable to executive
officers, Employees, Directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancellation of Participant’s Shares (whether vested or
unvested) and the recoupment of any gains realized with respect to Participant’s
Shares.

The parties have executed this Agreement as of the date first set forth above.

 

NIMBLE STORAGE, INC. By:  

 

Its:  

 

 

RECIPIENT: Signature  

 

 

Please Print Name  

 



--------------------------------------------------------------------------------

RECEIPT

Nimble Storage, Inc. hereby acknowledges receipt of (check as applicable):

¨ A check in the amount of $        

¨ The cancellation of indebtedness in the amount of $        

given by              as consideration for the book entry in the Participant’s
name or Certificate No. -     for                  shares of Common Stock of
Nimble Storage, Inc.

 

Dated:    

 

NIMBLE STORAGE, INC. By:  

 

Its:  

 



--------------------------------------------------------------------------------

RECEIPT AND CONSENT

The undersigned Participant hereby acknowledges the book entry in the
Participant’s name or receipt of a photocopy of Certificate No. -     for
                 shares of Common Stock of Nimble Storage, Inc. (the “Company”).

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name. To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.

Dated:             , 20    

 

Signature  

 

 

Please Print Name  

 



--------------------------------------------------------------------------------

STOCK POWER AND ASSIGNMENT

SEPARATE FROM STOCK CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of             ,     , [COMPLETE AT THE TIME OF PURCHASE] (the “Agreement”),
the undersigned Participant hereby sells, assigns and transfers unto
                    ,                  shares of the Common Stock of Nimble
Storage, Inc., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented hereby by book entry
or by Certificate No(s).                      [COMPLETE AT THE TIME OF PURCHASE]
delivered herewith, and does hereby irrevocably constitute and appoint the
Secretary of the Company as the undersigned’s attorney-in-fact, with full power
of substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

Dated:             ,         

 

PARTICIPANT  

 

(Signature)  

 

(Please Print Name)  

Instructions to Participant: Please do not fill in any blanks other than the
signature line. The purpose of this document is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its “Repurchase Right” set
forth in the Agreement without requiring additional action by the Participant.



--------------------------------------------------------------------------------

NOTICE OF PERFORMANCE SHARES AWARD

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

GRANT NUMBER:

Unless otherwise defined herein, the terms defined in the Nimble Storage, Inc.
(the “Company”) 2013 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Performance Shares Award (the “Notice”) and the
attached Performance Shares Award Agreement (the “Performance Shares
Agreement”). You (the “you”) have been granted an award of Performance Shares
(the “Performance Shares Award”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached Performance Shares
Agreement.

 

Name:   

 

Address:   

 

Number of Shares:  

 

  

Grant Number:  

 

  

Date of Grant:  

 

  

Vesting Commencement Date:    [March 15, June 15, September 15 or December 15]
Vesting Schedule:    Subject to the limitations set forth in this Notice, the
Plan and the Performance Shares Agreement, the Shares will vest in accordance
with the following schedule: [INSERT VESTING SCHEDULE] Additional Terms:    x If
this box is checked, the additional terms and conditions set forth on Attachment
1 hereto (as executed by the Company) are applicable and are incorporated herein
by reference. No document need be attached as Attachment 1 if the box is not
checked.

You acknowledge that the vesting of the Performance Shares Award pursuant to
this Notice is earned only by continuing Service as an Employee, Director or
Consultant of the Company. By accepting the Performance Shares Award, you
consent to electronic delivery as set forth in the Performance Shares Agreement.

 

PARTICIPANT     NIMBLE STORAGE, INC. Print Name:  

 

    Its:  

 

Signature:  

 

    By:  

 



--------------------------------------------------------------------------------

Attachment 1 to Notice of Performance Shares Award

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

Additional Terms and Conditions to Notice

Name:

Number of Shares:

Date of Grant:

The following terms and conditions apply to the Shares described above and
granted pursuant to the Notice of Performance Shares Award to which this
Attachment 1 is attached:

SHARES NOT ASSUMED IN CONNECTION WITH CORPORATE TRANSACTION

1. If the Shares subject to the Performance Shares Award are not assumed,
converted, replaced or substituted by a successor or acquiring corporation (if
any) in connection with a Corporate Transaction (as defined in the Plan), the
Shares shall fully accelerate as to all Shares subject to the Performance Shares
Award.

INVOLUNTARY TERMINATION FOLLOWING A CORPORATE TRANSACTION

2. Following a Corporate Transaction, (a) 50% of the total number of Shares
subject to the Performance Shares Award shall become vested if you are subject
to an Involuntary Termination (as defined in the Plan) within twelve (12) months
after the Corporate Transaction; and (b) 25% of the total number of Shares
subject to the Performance Shares Award shall become vested if you are subject
to an Involuntary Termination during the period beginning on the first date
following the twelve (12) month anniversary of the Corporate Transaction and
ending on the twenty-four (24) month anniversary of the Corporate Transaction;
it being understood that the vesting acceleration set forth in the preceding
clauses (a) and (b) is in addition to vesting of the Performance Shares Award
that has occurred prior to the Involuntary Termination.

IN WITNESS WHEREOF, Nimble Storage, Inc. has caused this Attachment to be
executed by its duly-authorized officer as of the Date of Grant.

 

 

FOR NIMBLE STORAGE, INC.

 

By:  

 

Title:  

 



--------------------------------------------------------------------------------

PERFORMANCE SHARES AGREEMENT

NIMBLE STORAGE, INC.

2013 EQUITY INCENTIVE PLAN

You have been granted a Performance Shares Award (“Performance Shares Award”) by
Nimble Storage, Inc. (the “Company”), subject to the terms, restrictions and
conditions of the Plan, the Notice of Performance Shares Award (“Notice”) and
this Agreement.

1. Settlement. Your Performance Shares Award shall be settled in Shares and the
Company’s transfer agent shall record ownership of such Shares in your name as
soon as reasonably practicable after achievement of the Performance Factors
enumerated in the Notice.

2. Stockholder Rights. You shall have no right to dividends or to vote Shares
until you are recorded as the holder of such Shares on the stock records of the
Company and its transfer agent.

3. No-Transfer. Your interest in this Performance Shares Award shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of.

4. Termination. Upon your termination of Service for any reason, all of your
rights under the Plan, this Agreement and the Notice in respect of this Award
shall immediately terminate. In case of any dispute as to whether a termination
of Service has occurred, the Committee shall have sole discretion to determine
whether such termination has occurred and the effective date of such
termination.

5. Tax Consequences. YOU SHOULD CONSULT A TAX ADVISER BEFORE ACQUIRING THE
SHARES IN THE JURISDICTION IN WHICH HE OR SHE IS SUBJECT TO TAX. Shares shall
not be issued under this Agreement unless you arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the
acquisition or vesting of Shares.

6. Withholding Taxes. Regardless of any action the Company or your employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or your Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Shares
received under this award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award to reduce or eliminate
your liability for Tax-Related Items.

No stock certificates will be released to you unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
they vest, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from



--------------------------------------------------------------------------------

alternatives (a)-(d) above, and the Committee shall establish the method prior
to the Tax-Related Items withholding event. The Fair Market Value of these
Shares, determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
shall pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. Finally, you acknowledge that the Company has no
obligation to deliver Shares to you until you have satisfied the obligations in
connection with the Tax-Related Items as described in this Section.

7. Acknowledgement. The Company and you agree that the Performance Shares Award
is granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). You: (i) acknowledge
receipt of a copy of the Plan and the Plan prospectus, (ii) represent that you
have carefully read and are familiar with their provisions, and (iii) hereby
accept the Performance Shares Award subject to all of the terms and conditions
set forth herein and those set forth in the Plan, this Agreement and the Notice.

8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. For purposes of litigating any dispute
that may arise directly or indirectly from the Plan, the Notice and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California or the federal courts of the
United States for the Northern District of California and no other courts.

10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Purchaser’s Service, for any
reason, with or without cause.

11. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Performance Shares Award, you consent to the electronic
delivery of the Notice, this Agreement, the Plan, account statements, Plan
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Performance Shares Award. Electronic delivery may include the delivery of a link
to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via

 

2



--------------------------------------------------------------------------------

e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email]. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

12. Award Subject to Company Clawback or Recoupment. The Performance Shares
Award shall be subject to clawback or recoupment pursuant to any compensation
clawback or recoupment policy adopted by the Board or required by law during the
term of your employment or other Service with the Company that is applicable to
executive officers, Employees, Directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law may require the cancellation of your Performance Shares Award
(whether vested or unvested) and the recoupment of any gains realized with
respect to your Performance Shares Award.

BY ACCEPTING THE PERFORMANCE SHARES AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3